In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-20-00122-CR
      ___________________________

      Ex parte Martez Travon Vrana


   On Appeal from the 78th District Court
           Wichita County, Texas
    Trial Court No. DC78-CV2020-1599


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

      This is an appeal from the trial court’s August 18, 2020 denial of Appellant

Martez Travon Vrana’s pretrial application for writ of habeas corpus seeking bail

reduction related to an aggravated robbery charge. On August 26, 2020, Vrana filed

his notice of appeal. On September 21, 2020, Vrana and the State filed a “Joint

Motion to Dismiss Appeal” in this court. In the motion, the parties agree that on

September 16, 2020, a grand jury declined to return an indictment for aggravated

robbery, that a magistrate dismissed the aggravated robbery charge, and that Vrana is

no longer being confined on that charge.

      The longstanding rule in Texas regarding habeas corpus is that “where the

premise of a habeas corpus application is destroyed by subsequent developments, the

legal issues raised thereunder are moot.” Ex parte Guerrero, 99 S.W.3d 852, 853 (Tex.

App.—Houston [14th Dist.] 2003, no pet.) (per curiam) (citations omitted); see also Ex

parte Cook, No. 02-19-00286-CR, 2019 WL 6335417, at *1 (Tex. App.—Fort Worth

Nov. 27, 2019, no pet.) (mem. op., not designated for publication). Accordingly, we

grant the parties’ motion, and we dismiss Vrana’s appeal as moot.

                                                    /s/ Dana Womack

                                                    Dana Womack
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 1, 2020

                                           2